                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                  PIKEVILLE

AGATHA LYNN MCGUIRE,                        )
                                            )
      Plaintiff,                            )
                                            )           No. 7:18-CV-84-REW
v.                                          )
                                            )
COMMISSIONER OF SOCIAL                      )                JUDGMENT
SECURITY,                                   )
                                            )
      Defendant.                            )

                                   *** *** *** ***

       Consistent with the Opinion and Order entered today, and pursuant to Federal

Rule of Civil Procedure 58 and sentence four of 42 U.S.C. § 405(g), the Court:

       (1)     AFFIRMS the administrative decision and ENTERS JUDGMENT in

favor of Defendant Commissioner of Social Security;

       (2)     DISMISSES WITH PREJUDICE Plaintiff’s complaint (DE #1); and,

       (3)     STRIKES the matter from the Court’s active docket.

       This the 26th day of July, 2019.
